178 F.2d 728
86 U.S.App.D.C. 4, 83 U.S.P.Q. 442
KIEFERLE et al.v.KINGSLAND, Commissioner of Patents.
No. 9979.
United States Court of AppealsDistrict of Columbia Circuit.
Argued Oct. 14, 1949.Decided Dec. 5, 1949.

Mr. Frank E. Scrivener, Washington, D.C., with whom Mr. Charles K. Davies, Jr., Bethesda, Md. was on the brief, for appellants.
Mr. E. L. Reynolds, Solicitor, United States Patent Office, Washington, D.C., for appellee.  Mr. W. W. Cochran, former Solicitor, United States Patent Office, Washington, D.C., was also on the brief for appellee.
Before EDGERTON, CLARK, and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
Appellants sued under R.S. § 4915, 35 U.S.C.A. § 63, to obtain a patent on a system of writing music in which notes are given different colors according to volume of sound.  We agree with the District Court and the Patent Office that this system is not patentable for lack of invention over the prior art and also because printed matter is not patentable.

Affirmed